                Case 19-19710-SMG         Doc 10     Filed 08/05/19    Page 1 of 9



                            UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                FORT LAUDERDALE DIVISION
                                   www.flsb.uscourts.gov

In re:                                         CASE NO. 19-19710-RBR

LOUIS TINO FISHER,                             Chapter 7

    Debtor.


               CREDITOR THEODORE ROBERTS’S MOTION TO DISMISS CASE

         Creditor, Theodore Roberts (“Roberts”), by and through undersigned counsel, files

Creditor Theodore Roberts’s Motion to Dismiss Case and as grounds therefore, Roberts states

as follows:

                                           Introduction

         This case was filed for no other purpose but to thwart the closing of the sale of a parcel

of real property that Debtor, along with his co-owner, Loretta B. Leonard (“Leonard”), agreed to

sell to Roberts pursuant to a written contract signed on December 18, 2018, calling for a closing

on or before January 18, 2019. Debtor and Leonard, unjustifiably refusing to close the

transaction, forced Roberts to bring an action for specific performance in Broward County,

Florida’s Seventeenth Judicial Circuit Court, obtaining a final summary judgment on July 1,

2019. Order Granting Plaintiff’s Motion for Final Summary Judgment and Final Judgment for

Specific Performance, a copy of which is attached hereto as Exhibit “A.” The Final Judgment

called for a closing no later than August 1, 2019. Nevertheless, to further delay and frustrate

Roberts’s entitlement to the subject property, Debtor filed a petition under chapter 7 of the

United States Bankruptcy Code (11 U.S.C. §§ 101 et seq.) on July 22, 2019. Because the

purpose for filing for bankruptcy was to avoid complying with the Final Judgment and closing the

sale of the property, this case was clearly filed in bad faith and should therefore be dismissed.




                                                  1
                                     SLATKIN & REYNOLDS, P.A.
   One East Broward Boulevard, Suite 609, Fort Lauderdale, Florida 33301 ● Telephone 954.745.5880
               Case 19-19710-SMG           Doc 10   Filed 08/05/19    Page 2 of 9



                                        Undisputed Facts

       1.      On December 18, 2018, Debtor, Leonard, and Roberts, entered into that certain

“AS IS” Residential Contract for Sale and Purchase (the “Contract”) in which Debtor and

Leonard agreed to sell Roberts the real property located at 5440 NW 12th Court, Lauderhill

Florida, more particularly described as:

       Lot 10, Block 8 of Falcon Subdivision Number One, according to the Plat thereof,
       recorded in Plat Book 54, Page 47 of the Public Records of Broward County,
       Florida.

(the “Property”).

       2.      The Contract called for a closing on or before January 18, 2019.

       3.      Debtor and Leonard refused to close by the closing deadline and continued to

refuse to close anytime thereafter.

       4.      As a result, Roberts filed an action for specific performance against Debtor and

Leonard on March 20, 2019, in the Seventeenth Judicial Circuit in Broward County, Florida.

Case No. 19-006197 (09) CACE (the “State Court Action”).

       5.      Roberts moved for final summary judgment in the State Court Action and was

granted the same by way of the Final Judgment attached hereto as Exhibit “A.”

       6.      The Final Judgment required Debtor and Leonard to close the transaction no

later than August 1, 2019. Ex. A, ¶ 6, at 3.

       7.      Instead, Debtor filed for bankruptcy on July 22, 2019. [ECF 1].

       8.      According to Debtor’s schedules, Debtor has only two unsecured creditors.

American Express, which Debtor states is owed $758, and the other being Roberts. Schedule

E/F: Creditors Who Have Unsecured Claims, [ECF 1, at 19.]

       9.      And according to Debtor’s schedules of income and expenses, Debtor is able to

meet all of his monthly expenses. Schedule J: Your Expenses, [ECF 1, at 28.]




                                                 2
                                    SLATKIN & REYNOLDS, P.A.
  One East Broward Boulevard, Suite 609, Fort Lauderdale, Florida 33301 ● Telephone 954.745.5880
               Case 19-19710-SMG           Doc 10     Filed 08/05/19      Page 3 of 9



                                       Memorandum of Law

       In light of the undisputed facts noted above, it is clear that this bankruptcy case was filed

in bad faith for it was filed for the sole purpose of circumventing the Final Judgment and

thwarting Robert’s rightful entitlement to the Property.

       Although there is no precise test for determining bad faith, courts have
       recognized factors which show an "intent to abuse the judicial process and the
       purposes of the reorganization provisions." [In re Natural Land Corp., 825 F.2d
       296 (11th Cir. 1987)]. These factors include the timing of the filing of the petition,
       id.; whether the debtor is "financially distressed," In re Waldron, 785 F.2d 936,
       939 (11th Cir.), cert. dismissed sub nom. Waldron v. Shell Oil Co., 478 U.S.
       1028, 106 S. Ct. 3343, 92 L. Ed. 2d 763 (1986); whether the petition was filed
       strictly to circumvent pending litigation, Holtkamp, 669 F.2d at 508; and whether
       the petition was filed solely to reject an unprofitable contract, Waldron, 785 F.2d
       at 939-41.

In re Dixie Broadcasting, Inc., 871 F.2d 1023, 1027 (11th Cir. 1989).

       In Dixie, no different than the Debtor herein, the debtor Dixie was not in financial distress

and as the court found, “It seems clear that Dixie entered bankruptcy to get out of its bad

deal…and that the petition was filed as a ‘diversionary tactic.’” Id. at 1027-1028. See also In re

Star Broad, 336 B.R. 825 (Bankr. ND Fla. 2006). Similar to the court in Dixie, the court in Star

found that the debtor had assets in excess of its liabilities and that it filed bankruptcy for the sole

purpose of rejecting a contracted it had second thoughts about honoring. Id. at 832. In both

Dixie and Star, the courts found bad faith entitling the movants to relief from the automatic stay.

Often discussed as grounds for seeking dismissal or relief from stay, if there are no other

reasons to keep the case alive, such as to administer additional assets or otherwise

consummate valid plan objectives, a finding of bad faith in the filing of the petition should result

in the dismissal of the case. Id.

       The instant case was filed under chapter 7, therefore, there is no reorganization being

contemplated or proposed by Debtor. Second, this case was filed just days prior to a court

ordered sale of the Property in an attempt to circumvent and thwart the judicial process. And

apart from Roberts, whose claim is for specific performance, Debtor lists only one other

                                                 3
                                    SLATKIN & REYNOLDS, P.A.
  One East Broward Boulevard, Suite 609, Fort Lauderdale, Florida 33301 ● Telephone 954.745.5880
              Case 19-19710-SMG          Doc 10    Filed 08/05/19     Page 4 of 9



unsecured creditor, American Express, which is allegedly owed $758.00. Moreover, according

to Debtor’s schedules of income and expenses, Debtor is able to meet his debts in the ordinary

course of his affairs. Thus, there is no justified reason for Debtor to have filed for bankruptcy.

Instead, Debtor filed this case in bad faith in an attempt to get out of the Contract that Debtor

(and Leonard) had second thoughts about honoring. As such, Roberts asserts that this case

should be dismissed.

       WHEREFORE, Roberts, by and through undersigned counsel, requests that this

Honorable Court grant this Motion and grant Roberts any further relief this Honorable Court

deems just and proper.

                                     Certificate of Service

       I hereby certify that a true copy of the foregoing has been furnished via CM/ECF to

Christian J. Olson, Esq., attorney for Debtor, ecf@nowackolson.com, and U. S. Mail, first class,

postage prepaid, to Louis Tino Fisher, 5440 NW 12th Court, Lauderhill, FL 33313 and American

Express, Po Box 297871, Fort Lauderdale, FL 33329 5th day of August 2019.

                                                  /s/ Jason E. Slatkin___
                                                  Jason E. Slatkin, Esq.




                                                 4
                                    SLATKIN & REYNOLDS, P.A.
  One East Broward Boulevard, Suite 609, Fort Lauderdale, Florida 33301 ● Telephone 954.745.5880
            Case 19-19710-SMG          Doc 10    Filed 08/05/19     Page 5 of 9




                EXHIBIT
                  “A”



                                               5
                                  SLATKIN & REYNOLDS, P.A.
One East Broward Boulevard, Suite 609, Fort Lauderdale, Florida 33301 ● Telephone 954.745.5880
Case 19-19710-SMG   Doc 10   Filed 08/05/19   Page 6 of 9
Case 19-19710-SMG   Doc 10   Filed 08/05/19   Page 7 of 9
Case 19-19710-SMG   Doc 10   Filed 08/05/19   Page 8 of 9
Case 19-19710-SMG   Doc 10   Filed 08/05/19   Page 9 of 9
